Citation Nr: 1755428	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to March 3, 2016, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1968, March 1970, November 2006 to February 2007, and from July 2007 to July 2008.  He also served in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for PTSD assigning an initial evaluation of 50 percent effective July 29, 2008.  

In November 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of this hearing is associated with the claims file. 

A March 2016 rating decision also reflects that the 50 percent rating for PTSD was increased to 70 percent effective March 3, 2016.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2017, the Board remanded the claim for an increased rating for PTSD for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by symptoms productive of functional impairment that is, at worst, comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to  March 3, 2016, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims in October 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claim for a higher initial rating, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, statements, and testimony from the November 2015 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in January 2009 and March 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2009 and March 2016 VA examinations are adequate and addressed all the relevant criteria.  

Pursuant to the August 2017 Board remand, additional VA treatment records have been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 



Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 

Analysis

The Veteran contends that a higher rating is warranted for his service-connected PTSD.  During the November 2015 Board hearing, the Veteran testified that he did not go to social functions and experienced symptoms of worry and nervousness.  He noted he had a wife and two sons who were supportive and also stated that he traveled with a very close friend.  However, he stated that his symptoms had been worse since traveling after seeing a rice paddy.

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships).  Id. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  As the Veteran's claim was certified to the Board in August 2015 (i.e., after August 4, 2014), the DSM-V applies.  Although the recently adopted DSM-V no longer utilizes the GAF scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  While not determinative, a GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id.  

The Veteran was afforded a VA examination in January 2009.  At that time the Veteran complained of having profound sleep disturbance.  He also reported current symptoms of depression, disturbances seeing vivid pictures, and panic attacks.  He was taking care of his grandchildren and employed full time at VAMC West Palm Beach.  On examination the Veteran was somewhat disheveled, speech was normal and without irrelevant or illogical content, mood was depressed, and his eye contact was fair.  He reported a history of past suicidal thoughts without intent or plan.  He was oriented to time, place, and person.  There was no gross impairment of thought process or communication.  However, he described visual impressions of seeing pictures and at times states that he hears footsteps when no one is in the vicinity.  He also had dissociative-like spells where he was driving in an area and did not recall how he reached from point A to point B.  

The Veteran indicated that prior to discharge from the military he was hospitalized briefly for possible suicidal ideation and his car keys were taken.  However he stated that he did not actually intend to commit suicide at that time.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  Upon examination , he was oriented to person place and time.  There was no evidence of memory loss or impairment.  Obsessive or ritualistic behavior was not in evidence although the Veteran reported that he is uncomfortable in certain encounters and has panic attacks when feeling overwhelmed.  Flow of speech was normal with no irrelevant illogical, or obscure speech patterns.  He was depressed as well as anxious.  Sleep was profoundly impaired.  Diagnoses were PTSD, chronic, severe and major depressive disorder.  The GAF score was 50 with serious impairment in social and occupational functioning.  The examiner stated that the Veteran's PTSD signs and symptoms as well as symptoms of major depression result in deficiencies in work, family relations, judgment, thinking, and mood. 

The Veteran was afforded another VA examination in March 2016.  Current diagnoses noted were PTSD and Major Depressive Disorder, Recurrent, currently moderate.  The examiner noted that given the chronicity and progressiveness (and known overlap of symptoms) of the difficulties, it is not possible to separate the individual effects of each disorder.  The Veteran's level of occupational and social impairment with regards to all mental diagnoses was reportedly occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The Veteran discussed his relationship with his wife and children and stated that he maintained a positive rapport with his remaining two brothers. The Veteran also stated that he has only a few close friends.  He indicated that he has become significantly less social since his return from Iraq, he struggles with irritability and social avoidance while at work, and he has particular difficulty dealing with confrontational patients.  Additionally, the Veteran reported that he hit another coworker a few years ago when the coworker tapped him on the back. 

The examiner indicated that since his most recent mental health VA exam in January of 2009, Veteran has continued to participate in mental health treatment within the VA healthcare system.  His treatment plan has largely consisted of individual psychotherapy and psychotropic medication management.  During his most recent individual therapy session in 2016, he was diagnosed with PTSD and Uncomplicated Bereavement Grief (due to the recent death of his sister in May of 2015).  It was also noted that the Veteran had no history of psychiatric hospitalizations or psychological treatment in the community since his last VA exam.  

At that time, the Veteran described that he continues to have sleep problems due to nightmares, and continues to wake up throughout the night.  Chronic symptoms noted include symptoms of hypervigilance, flashbacks, he has intrusive images from combat situations, and also has an occasional visual hallucination of an image of an animal figure in a picture window.  Symptoms endorsed during the March 2016 VA examination include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

Upon mental status examination, the Veteran appeared anxious, dysthymic, and tearful at times.  He had some difficulty remaining focused and on topic.  He denied hallucinations, and delusions, as well as suicidal ideation, intent, and plan.  He did however admit to thoughts of suicide in the past with thoughts of a plan, most recently in May 2015.

VA treatment records dated throughout the period on appeal reflect similar symptomatology.  Specifically, the Veteran complained of having fleeting thoughts of not wanting to live in pain and was noted to have passive suicidal ideation.  However, he consistently denied having any intent or plan for suicide.  See May and June 2014VA treatment records.  Other symptoms such as difficulty concentrating, mild memory loss, depressed and anxious mood, and poor sleep have been noted.  Although the Veteran at times endorsed various audio and visual hallucinations, more recently he denied having bizarre thoughts or hallucinations.  It was further reported that the Veteran's thought processes were goal directed and logical, and not impaired.  See VA treatment records dated in August 2009, June 2014, and August 2017.  Additional GAF scores of 54 and 48 were reported in the VA treatment records in 2009 and 2010.  

The Board finds that the weight of the evidence, lay and medical, for the entire period on appeal demonstrates that the Veteran's PTSD manifestations more nearly approximate a rating of 70 percent, but no higher.  Both the January 2009 and March 2016 VA examiners indicated that the Veteran's PTSD signs and symptoms result in deficiencies in most areas, such as work, family relations, judgment, thinking and mood.  The evidence of record dated shows that the Veteran's service-connected PTSD manifested in a periods of irritability, limited social interaction, depression, intrusive thoughts, avoidance, panic attacks, memory problems, problems in concentration, audio and visual hallucinations, and sleep disturbance.  However, the record also shows that the Veteran has maintained relationships with his wife, family, and some friends.  The Veteran was has consistently presented as fully alert and oriented.  Additionally, the evidence does not reflect that the Veteran needed assistance with his activities of daily living due to the PTSD.  He was not observed as having altered mental status, illogical or incoherent speech or thought processes, or exhibiting signs of delusion or mania.  

A higher schedular rating of 100 percent for PTSD is warranted when there is total occupational and social impairment.  In this case, the Veteran has not shown symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, at the VA examinations and outpatient visits, the Veteran exhibited appropriate behavior, showed no sign of impaired thought process, showed no sign of delusions, endorsed being able to perform activities of daily living, and presented as fully oriented.  Although the Veteran has endorsed audio and visual hallucinations, the weight of the evidence does not show persistent delusion and hallucinations.  Rather some VA treatment records and examination reports are negative for any hallucinations.  Further, the evidence does not show that the symptoms the Veteran experienced are productive of total occupational and social impairment,

As such, the record does not show that the Veteran's PTSD manifestations warranted a disability rating in excess of 70 percent at any time.  The Board further notes that the GAF scores throughout the appeal period range from 48 to 54.  The severity of the GAF scores throughout the medical record are further evidence of the Veteran's deficiencies in most areas such as psychological, social and occupational functioning, and serve as additional evidence of the degree of the symptoms that warrant an assigned rating of 70 percent.  

The Board has considered the Veteran's contentions that he is entitled to a higher rating.  The Board again notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. 465.  While the Veteran is also credible in his belief that he is entitled to a higher rating, the Board concludes that, given the medical professionals' expertise in evaluating mental disorders, the findings of record provided by the medical professionals are more probative than the Veteran's statements.  As discussed above, the clinical evidence of record supports a rating of 70 percent and no higher for the entire period on appeal.

In light of the above, the Board finds that a rating of 70 percent, and no higher is warranted for the period prior to March 3, 2016.  A disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any time.  Accordingly, there is no basis for further staged ratings for the Veteran's PTSD pursuant to Fenderson, 12 Vet. App. at 126-27.  With respect to any claim for entitlement to a disability rating in excess of 70 percent for PTSD from March 3, 2016, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C. § 5107(b). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to March 3, 2016, a rating of 70 percent for PTSD is granted.

A rating in excess of 70 percent for PTSD is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


